Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed on 05/12/2021 has been entered. Claims 1-6, 8-14 are pending.
Claim 7 is cancelled. Applicant’s amendment to the claims have overcome 112 rejections previously set forth in the Non-Final Office Action notified on 2/25/2021.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

9.	Claim(s) 1-3, 5-6, 8-9, 11-14,  is/are rejected under 35 U.S.C. 102 as being anticipated by Bakos (US 20090112063).
Regarding claims 1, 6, Bakos discloses flexible tube (Over tube 100; FIG. 3) for an endoscope (an endoscope 10), comprising: 
an over-tube (Over tube 100) formed into an elongated thin pipe shape (elongated flexible tube 14; FIG. 2), the over-tube being configured to provide a water-tight seal (Over tube 100 can be made fluid tight. Para [0047]); 
a first rigid portion (distal end portion of tube 100 is rigid and extends out from coil 112; FIGS. 3-4) attached to one end side of the over-tube; 

a holding pipe that is formed in a pipe shape from a metallic portion (Over tube 100 formed from helical coils 112; Para [0047], [0067]) and is disposed in a pipe of the over-tube, the holding pipe being configured to bend relative to a direction of a longitudinal axis and to-maintain a bent shape, one end the holding pipe being attached to the first rigid portion, and an opposite end of the holding pipe being slidably disposed at the second rigid portion (As can be seen from FIG. 4, the helical coil is attached to the first and second end portions. Para [0047]); and 
a spring (wave spring 342) that is disposed at the second rigid portion biases the opposed end portion of the holding pipe along the longitudinal axis of the holding pipe toward the one end side of the holding pipe (Tensioning element 232, of over tube 100, FIG. 9, are connected to plates 340, 350, 380, 390 which are biased by spring 342 to bend the over tube. Para [0057]), wherein the over-tube configured to cover an entire portion of the holding pipe that is configured to bend (Tube 100 covers the entire portion of flexible tube 14, FIG.7. Para [0045], [0057]).
Regarding claim 2, Bakos discloses wherein the over-tube is configured to form an exterior part of the flexible tube (FIG. 3).
Regarding claim 3, Bakos discloses wherein the first rigid portion is a rigid pipe of an insertion portion of the endoscope (Distal end portion of tube 100 forms the rigid pipe of the insertion portion of the endoscope, FIG. 17), and the second rigid portion is an operation portion of the endoscope (Proximal end portion of tube, FIG. 17, is connected to biasing wave spring 
Regarding claims 5, 11, Bakos discloses wherein the first rigid portion has a first hole, and the second rigid portion has a second hole (FIG. 8, end rigid portions are provided with holes for the wires to go through.).

Regarding claim 8, Bakos discloses wherein the first rigid portion is defined by a rigid pipe of an insertion portion of the endoscope (As can be seen from FIG. 17, a rigid portion towards the distal end of the endoscope is defined by insertion portion of the endoscope 10.).
Regarding claim 9, Bakos discloses wherein the second rigid portion is defined by an operation portion of the endoscope (As can be seen from FIG. 17, a rigid portion towards the proximal end of the endoscope is defined by the operation portion of the endoscope 10.).
Regarding claims 13, 14, Bakos discloses wherein the holding pipe includes a plurality of bending wires configured to bend the over-tube (Tensioning elements 232 are used to bend the  holding pipe. FIG. 9).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 4, 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bakos (US 20090112063) in view of Obata (US 20020017515).
Regarding claims 4, 10, Bakos discloses wherein the holding pipe includes: a first spiral pipe formed by winding in a spiral shape (Helical coils 612, pipe formed from helical coils 112. Para [0047]). Bakos does not expressly disclose wherein the holding pipe includes a second spiral pipe disposed therein to make contact with the first spiral pipe at an outer periphery of the first spiral pipe and is formed by winding in a spiral shape. Obata teaches wherein the holding pipe includes:
a first spiral pipe (first guide coil 104) formed by winding in a spiral shape (FIG. 9); and 
a second spiral pipe (first coil 101; FIG. 9) disposed therein to make contact with the first spiral pipe (FIG. 9) at an outer periphery of the first spiral pipe and is formed by winding in a spiral shape (FIG. 9).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Bakos and include a second spiral pipe so that the operation of the inner tube would be made smooth by having two spiral pipes (Para [0109] of Obata). 

Response to Arguments
Applicant’s arguments, filed on 5/12/2021, with respect to the rejection(s) of claim(s) have been fully considered and are persuasive.  Therefore, the previous rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of amendment. 



Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:

The prior art of record fails to explicitly teach or fairly suggest, alone or in combination, an endoscope comprising: 
including an over-tube having opposing first and second ends and being formed into an elongated thin pipe shape; the over-tube being configured to provide a water-tight seal;
a spring being disposed at a rigid end portion of the over tube that biases the rigid end along the longitudinal axis of the holding pipe so that an overall length of the holding pipe is gradually shortened and an overall length the spring is elongated, so that a total length of the holding pipe and the spring remains constant, wherein: the over-tube is configured to cover an entire portion of the holding pipe, along with the remaining features of claim 12.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  See references listed on the PTO-892.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHANKAR R GHIMIRE whose telephone number is (571)272-0515.  The examiner can normally be reached on 8 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anhtuan Nguyen can be reached on 571-272-4963.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 






/SHANKAR RAJ GHIMIRE/Examiner, Art Unit 3795                                                                                                                                                                                                        

/ALEXANDRA L NEWTON/Primary Examiner, Art Unit 3795